                  Case 16-10527-MFW              Doc 4318        Filed 11/02/18       Page 1 of 14


                                      UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF DELAWARE

      In re TSAWD HOLDINGS, INC., et al.                                   Case No. 16-10527 (MFW)
                      Debtors



                                   AMENDED MONTHLY OPERATING REPORT
                                       TSAWD HOLDINGS, INC., et al.

           INDEX TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS AND SCHEDULES

CONDENSED CONSOLIDATED FINANCIAL STATEMENTS                                                                      Page

           Condensed Consolidated Balance Sheet                                                                    2
           Condensed Consolidated Statement of Income                                                              3
           Condensed Consolidated Statement of Cash Flows                                                          4

SCHEDULES

           Schedule 1 -  Condensed Consolidating Balance Sheet                                                     5
           Schedule 2 -  Condensed Consolidating Statement of Income                                               6
           Schedule 3 -  Condensed Consolidating Statement of Cash Flows                                           7
           Schedule 4 -  Schedule of Federal, State, and Local Taxes Collected,                                    8
                         Received, Due or Withheld
           Schedule 5 - Total Disbursements by Filed Legal Entity                                                  9
           Schedule 6 - Total Disbursements to Retained Professionals                                             10
           Schedule 7 - Accounts Receivable Aging                                                                 11
           Schedule 8 - Summary of Unpaid Post-Petition Debts                                                     12
           Schedule 9 - Bank Reconciliations                                                                      13
           Schedule 10 - Questionnaire                                                                            14


I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the documents attached are true
and correct to the best of my knowledge and belief.


Signature of Debtor                                                       Date


Signature of Joint Debtor                                                 Date

/S/ Douglas Garrett                                                       11/2/2018
Signature of Authorized Individual*                                       Date

Douglas Garrett                                                           Chairman of the Wind Down Committee
Printed Name of Authorized Individual                                     Title of Authorized Individual



* Authorized individual must be an officer, director, or shareholder if debtor is a corporation; a partner if debtor is a
partnership; a manager or member if debtor is a limited liability company.
TSAWD HOLDINGS, INC., et al.
DEBTORS AND DEBTORS IN POSSESSION
Condensed Consolidated Balance Sheet (unaudited)


                                                                                                                      As of
  (In Millions)                                                                                                    May 27, 2017

  Assets
  Cash (1)                                                                                                     $                33.2
  Accounts Receivable                                                                                                            2.3
  Prepaid Expenses and Other Assets                                                                                             10.9
    Total Current Assets                                                                                                        46.4

  Property and Equipment, Net                                                                                  $                   -
  Capitalized Financing Fees, Net                                                                                                 0.3
  Other Assets, Net                                                                                                               8.9
                                                                                                                                        Case 16-10527-MFW




  Total Assets                                                                                                 $                55.7

  Liabilities and Stockholders' Deficit
  Accounts Payable (3)                                                                                         $                 6.0
  Unredeemed Gift Card Liability                                                                                                 1.0
  Other Accrued Expenses                                                                                                        45.7
                                                                                                                                        Doc 4318




  Notes Payable                                                                                                                  3.3
  Deferred Tax Liability                                                                                                         -
  Other Short Term Liabilities                                                                                                   4.2
    Total Current Liabilities                                                                                                   60.2

  Liabilities Subject to Compromise (2)                                                                        $               853.4

    Total Liabilities                                                                                          $               913.6
                                                                                                                                        Filed 11/02/18




  Common Stock                                                                                                 $                 0.4
  Retained Earnings / (Accumulated Deficit)                                                                                 (1,285.5)
  Treasury Stock                                                                                                                (2.0)
  Additional Paid in Capital                                                                                                   429.2
    Total Stockholders' Deficit                                                                                $              (857.9)
                                                                                                                                        Page 2 of 14




  Total Liabilities and Stockholders' Deficit                                                                  $                55.7

(1) The Debtors consider cash bank deposits, credit card receivables, and all highly liquid investments with remaining maturities of
three months or less at the date of acquisition to be cash and cash equivalents.

(2) Liabilities subject to compromise reflect management's estimates and may be subject to revision in future reports.

                                                                                                2
                        Case 16-10527-MFW                Doc 4318         Filed 11/02/18         Page 3 of 14
TSAWD HOLDINGS, INC., et al.
DEBTORS AND DEBTORS IN POSSESSION
Condensed Consolidated Statement of Income (unaudited)

                                                                                                                      For the Period of
                                                                                                                      April 30, 2017 to
  (In Millions)                                                                                                         May 27, 2017

  Net Sales                                                                                                       $                   -
  Cost of Goods Sold, Buying, Distribution and Occupancy (1)                                                                        (0.1)
  Gross Profit                                                                                                                       0.1

  Operating Expenses:
   Employee Payroll & Benefits                                                                                    $                  0.1
   Supplies                                                                                                                           -
   Telephone, Data Lines, & Utilities                                                                                               (0.1)
   Repairs & Maintenance                                                                                                              -
   Other Outside Services                                                                                                            0.1
   Reorganization Costs - Professional Fees                                                                                          0.7
   Credit Card Fees                                                                                                                   -
   Insurance                                                                                                                          -
   Depreciation & Amortization                                                                                                        -
   Advertising, Net                                                                                                                   -
   (Gain)/Loss on Disposition of Property                                                                                             -
   Other SG&A                                                                                                                        0.2
  Total Operating Expenses                                                                                                           1.0

  Operating Income                                                                                                $                 (0.9)

  Interest Expense, net                                                                                           $                   -
  Other Income/(Expense)                                                                                                              -

  Income Before Taxes                                                                                             $                 (0.9)

  Income Tax Expense/(Benefit)                                                                                    $                   -

  Net Income                                                                                                      $                 (0.9)

  Discontinued Operations:
    Loss from Discontinued Operations                                                                             $                   -
    Income Tax Benefit                                                                                                                -
    Loss on Discontinued Operations                                                                                                   -



(1) In addition to the full cost of inventory, cost of goods sold includes related store occupancy costs and amortization and
depreciation of leasehold improvements and rental equipment.




                                                                     3
                       Case 16-10527-MFW                 Doc 4318   Filed 11/02/18   Page 4 of 14
TSAWD HOLDINGS, INC., et al.
DEBTORS AND DEBTORS IN POSSESSION
Condensed Consolidated Statement of Cash Flows (unaudited)

                                                                                               For the Period of
                                                                                               April 30, 2017 to
 (In Millions)                                                                                   May 27, 2017
Cash flows from operating activities:
   Net cash provided by (used in) operating activities                                     $                 (1.7)


Cash flows from investing activities:
   Proceeds from sale of property and equipment                                                               -
   Net cash used in investing activities                                                   $                  -


Cash flows from financing activities:
  Net cash provided by (used in) financing activities                                      $                  -

Increase/(decrease) in cash and cash equivalents                                                             (1.7)

Cash and cash equivalents at beginning of period                                                             34.9

Cash and cash equivalents at end of period                                                 $                 33.2




                                                                4
TSAWD HOLDINGS, INC., et al.
DEBTORS AND DEBTORS IN POSSESSION
Condensed Consolidating Balance Sheet (unaudited)


                                                                                                                                                         As of May 27, 2017
                                                                                                                                            Slap Shot
                                                                                                 TSA Stores,      TSA Gift Card,                                           TSA Caribe,      TSAWD
                                                                                                                                            Holdings,      TSAWD, Inc.
                                                                                                    Inc.              Inc.                                                    Inc.        Holdings, Inc.
                                                                                                                                              Corp.         16-10529
                                                                                                  16-10530          16-10531                                                16-10533        16-10527
  (In Millions)                                                                                                                             16-10528                                                          Total Debtors (1)

  Assets
  Cash (2)                                                                                   $            29.0    $                -   $             -     $          -    $        4.2   $               -   $           33.2
  Accounts Receivable                                                                                      2.5                     -                 -                -             0.3                   -                2.8
  Prepaid Expenses and Other Assets                                                                       10.9                     -                 -                -              -                    -               10.9
    Total Current Assets                                                                                  42.4                     -                 -                -             4.5                   -               46.9

  Property and Equipment, Net                                                                $              -     $               -    $             -     $          -    $         -    $              -     $            -
  Capitalized Financing Fees, Net                                                                           -                     -                  -               0.3             -                   -                 0.3
  Intercompany Receivable, Net                                                                              -                   50.6                 -                -              -                  2.8               53.4
  Other Assets, Net                                                                                        9.4                    -                  -                -              -                   -                 9.4

  Total Assets                                                                               $            51.8   $              50.6   $             -      $        0.3   $        4.5   $             2.8   $          110.0
                                                                                                                                                                                                                                   Case 16-10527-MFW




  Liabilities and Stockholders' Deficit
  Accounts Payable (4)                                                                       $             6.0    $               -    $            -      $          -    $         -    $               -   $            6.0
  Unredeemed Gift Card Liability                                                                            -                    1.0                -                 -              -                    -                1.0
  Other Accrued Expenses                                                                                  37.1                   0.3               0.1                -             8.6                   -               46.2
  Notes Payable                                                                                            3.3                    -                 -                 -              -                    -                3.3
  Deferred Tax Liability                                                                                    -                     -                 -                 -              -                    -                 -
                                                                                                                                                                                                                                   Doc 4318




  Other Long Term Liabilities                                                                              4.7                    -                 -                 -              -                    -                4.7
    Total Current Liabilities                                                                             51.1                   1.3               0.1                -             8.6                   -               61.2

  Liabilities Subject to Compromise (3)                                                      $           261.0   $              26.7    $          0.9      $      590.5   $       24.2   $             3.4   $          906.7

    Total Liabilities                                                                                  $312.2                  $28.0              $1.0            $590.5         $32.8                 $3.4             $967.9


  Common Stock                                                                               $              -   $                 -     $           0.4 $             -   $          -   $                -   $             0.4
  Retained Earnings / (Accumulated Deficit)                                                             (259.7)                 22.5             (425.4)          (601.5)         (28.3)                 6.9           (1,285.5)
  Treasury Stock                                                                                            -                     -                (1.9)              -              -                  (0.1)              (2.0)
                                                                                                                                                                                                                                   Filed 11/02/18




  Additional Paid in Capital                                                                              (0.6)                   -               425.8             11.3             -                  (7.4)             429.2
    Total Stockholders' Deficit                                                              $          (260.3) $               22.5   $           (1.1) $        (590.2) $       (28.3) $              (0.6) $          (857.9)



  Total Liabilities and Stockholders' Deficit                                                $            51.8   $              50.6                     -- $        0.3   $        4.5   $             2.8   $          110.0

(1) Amounts listed do include eliminations. TSA Ponce, Inc. acts as a holding entity and does not list assets and/or liabilities, therefore it is excluded from this schedule.

(2) The Debtors consider bank deposits, credit card receivables, and all highly liquid investments with remaining maturities of three months or less at the date of acquisition to be cash and cash equivalents.
                                                                                                                                                                                                                                   Page 5 of 14




(3) Liabilities subject to compromise, inclusive of net intercompany payables, reflect management's estimates and may be subject to revision in future reports.




                                                                                                                      5
TSAWD HOLDINGS, INC., et al.
DEBTORS AND DEBTORS IN POSSESSION
Condensed Consolidating Statement of Income (unaudited)


                                                                                         For the Period of April 30, 2017 to May
                                                                                                        27, 2017

                                                                                           TSA Stores, Inc.
                                                                                              16-10530
  (In Millions)                                                                                                    Total Debtors (1)

  Net Sales                                                                               $                  -   $                 -
  Cost of Goods Sold, Buying, Distribution and Occupancy (2)                                               (0.1)                 (0.1)
  Gross Profit                                                                                              0.1                   0.1

  Operating Expenses:
   Employee Payroll & Benefits                                                            $                 0.1    $              0.1
   Supplies                                                                                                 -                     -
   Telephone, Data Lines, & Utilities                                                                      (0.1)                 (0.1)
   Repairs & Maintenance                                                                                    -                     -
                                                                                                                                         Case 16-10527-MFW




   Other Outside Services                                                                                   0.1                   0.1
   Reorganization Costs - Professional Fees                                                                 0.7                   0.7
   Credit Card Fees                                                                                         -                     -
   Insurance                                                                                                -                     -
   Depreciation & Amortization                                                                              -                     -
   Advertising, Net                                                                                         -                     -
   Gain/(Loss) on Disposition of Property                                                                   -                     -
                                                                                                                                         Doc 4318




   Other SG&A                                                                                               0.2                   0.2



  Total Operating Expenses                                                                                  1.0                  1.0

  Operating Income/(Loss)                                                                                  (0.9)                 (0.9)

  Interest Expense, net                                                                   $                  -     $               -
  Other Income/(Expense)                                                                                     -                     -
                                                                                                                                         Filed 11/02/18




  Income/(Loss) Before Income Taxes                                                       $                (0.9) $               (0.9)

  Income Tax Expense/(Benefit)                                                            $                  -     $               -

  Net Income/(Loss)                                                                       $                (0.9) $               (0.9)

  Discontinued Operations:
    Loss from Discontinued Operations                                                                        -                     -
                                                                                                                                         Page 6 of 14




    Income Tax Benefit                                                                                       -                     -
    Loss on Discontinued Operations                                                                          -                     -



(1) Amounts listed do not include eliminations. The following entities: TSA Gift Card Inc, TSAWD, Inc., TSA Ponce, Inc., and TSA
Caribe, Inc. are not listed as there was no income statement activity for the period.

(2) In addition to the full cost of inventory, cost of goods sold includes related store occupancy costs and amortization and
depreciation of leasehold improvements and rental equipment.



                                                                                                                       6
TSAWD HOLDINGS, INC., et al.
DEBTORS AND DEBTORS IN POSSESSION
Condensed Consolidating Statement of Cash Flows (unaudited)



                                                                                                              For the Period of April 30, 2017 to May 27, 2017
                                                                                                      TSA Stores, Inc.        TSA Caribe, Inc.
                                                                                                                                                       Total Debtors (1)
                                                                                                         16-10530                16-10533
 (In Millions)
Cash flows from operating activities:
    Net cash provided by (used in) operating activities                                                $             (1.7) $                 -     $                    (1.7)


Cash flows from investing activities:
    Purchases of property and equipment                                                                $                  -                  -                           -
                                                                                                                                                                                Case 16-10527-MFW




    Proceeds from sale of property and equipment                                                                      -                      -                           -
`                                                                                                      $              -       $              -     $                     -


Cash flows from financing activities:
                                                                                                                                                                                Doc 4318




    Intercompany Receivable                                                                            $                  -                  -                           -
    Payments on long-term debt                                                                                        -                      -                           -
    Net cash provided by (used in) financing activities                                                $              -       $              -     $                     -

Increase/(decrease) in cash and cash equivalents                                                       $             (1.7) $                 -     $                    (1.7)
Cash and cash equivalents at beginning of period                                                                     30.7                    4.2                        34.9
                                                                                                                                                                                Filed 11/02/18




Cash and cash equivalents at end of period                                                             $             29.0     $              4.2   $                    33.2



(1) Amounts listed do not include eliminations. The following entities: Slap Shot Holdings, Corp., TSAWD, Inc., TSAWD Holdings, Inc., and TSA Ponce, Inc. are not listed as
they had no cash flow activity for the period.
                                                                                                                                                                                Page 7 of 14




                                                                                       7
                    Case 16-10527-MFW               Doc 4318         Filed 11/02/18            Page 8 of 14


TSAWD HOLDINGS, INC., et al.
DEBTORS AND DEBTORS IN POSSESSION
Schedule of Federal, State, & Local Taxes Collected, Received, Due or Witheld (unaudited, in millions)




The Debtors continue to pay post-petition taxes as they become due and are current on those
payments. If payments become past due the Debtors will include a schedule in the MOR listing
past due post-petition taxes.




                                                                8
                       Case 16-10527-MFW          Doc 4318          Filed 11/02/18     Page 9 of 14


TSAWD HOLDINGS, INC., et al.
DEBTORS AND DEBTORS IN POSSESSION
Total Disbursements to Retained Professionals (unaudited, in millions)


                                       For the Period of April 30, 2017 to May 27, 2017
                        Retained Professionals                               Approved Amounts (1)     Disbursements

Gibson, Dunn & Crutcher LLP              Legal Services                                               $         0.1
Rothschild, Inc.                         Bankruptcy Services                                          $         -
A&G Realty Partners, LLC                 Bankruptcy Services                                          $         -
Young Conaway Stargatt & Taylor, LLP     Legal Services                                               $         -
Kurtzman Carson Consultants LLC          Bankruptcy Services                                          $         0.1
Irell & Manella LLP                      Legal Services                                               $         -
Berkeley Research Group, LLC             Bankruptcy Services                                          $         0.5
FTI Consulting, Inc.                     Bankruptcy Services                                          $         -

(1) Approved amounts represent the amounts approved by Court orders.


.




                                                               10
                   Case 16-10527-MFW                 Doc 4318         Filed 11/02/18          Page 10 of 14


TSAWD HOLDINGS, INC., et al.
DEBTORS AND DEBTORS IN POSSESSION
Total Disbursements by Filed Legal Entity (unaudited, in millions) (1)


                                       For the Period of April 30, 2017 to May 27, 2017
Legal Entity                                                             Case Number                              Disbursements
TSAWD Holdings, Inc.                                                         16-10527                             $                -
Slap Shot Holdings, Corp.                                                    16-10528                             $                -
TSAWD, Inc.                                                                  16-10529                             $                -
TSA Stores, Inc.                                                             16-10530                             $               3.1
TSA Gift Card, Inc.                                                          16-10531                             $                -
TSA Ponce, Inc.                                                              16-10532                             $                -
TSA Caribe, Inc.                                                             16-10533                             $                -


(1) TSA Stores, Inc. pays all amounts on behalf of itself and its affiliates through a centralized cash management system. Such
transactions are recognized on the books of the affiliates and TSA Stores, Inc. through the use of intercompany accounts.




                                                                  9
               Case 16-10527-MFW            Doc 4318      Filed 11/02/18   Page 11 of 14


TSAWD HOLDINGS, INC., et al.
DEBTORS AND DEBTORS IN POSSESSION
Accounts Receivable Aging (unaudited, in millions)


                       As of May 27, 2017
                Accounts Receivable Aging                              Amount

0-30                                                               $             -
30-60                                                                            -
60-90                                                                            -
91+                                                                             2.3
Total Accounts Receivable                                                       2.3
Amount Considered Uncollectible                                                  -
Accounts Receivable, Net                                           $            2.3




                                                     11
               Case 16-10527-MFW         Doc 4318       Filed 11/02/18   Page 12 of 14


TSAWD HOLDINGS, INC., et al.
DEBTORS AND DEBTORS IN POSSESSION
Summary of Unpaid Post-Petition Debts (unaudited, in millions)


                 TSA Stores, Inc. (16-10530) As of May 27, 2017
                 Accounts Payable Aging                               Amount

0-30                                                              $          -
30-60                                                                        -
60-90                                                                        -
91+                                                                        10.0
Total Accounts Payable                                            $        10.0


                 TSA Caribe, Inc. (16-10533) As of May 27, 2017
                 Accounts Payable Aging                               Amount

0-30                                                              $            -
30-60                                                                          -
60-90                                                                          -
91+                                                                            -
Total Accounts Payable                                            $            -




                                                   12
TSAWD Holdings, Inc., et al
DEBTORS AND DEBTORS IN POSSESSION
Bank Reconciliations (unaudited) (1)

                                                                                                                                                                                                   Ledger Balance ($)
           G/L Acct                             Account Name                          Bank Acct #                   Debtor                                  Description        Bank Balance ($)            (2)          As of Date   5/26/2017
100101                           Cash - Wells Fargo Main Account                   XXXXXX0007            TSA Stores, Inc.              Concentration                             27,183,766.09         27,199,025.32     5/26/2017      Yes
100101                           Cash - Wells Fargo Main Account                   XXXXXX1965            The Sports Authority, Inc.    Correspondence                                       -                       -    5/26/2017      Yes
100104                           Cash Wells Fargo Electronic Receipts              XXXXXX4211            TSA Stores, Inc.              Cash Dominion                                        -                    655.90  5/26/2017      Yes
100105                           Cash Wells Fargo Pay By Scan Escrow               XXXXXX7396            TSA Stores, Inc.              Escrow - Utility Deposit (3)                    2,975.83                2,975.78  5/26/2017      Yes
100106                           Cash-BoA Escrow                                   TSA2M-LC              TSA Stores, Inc.              Escrow - LC                                 1,712,289.39           1,712,289.39 5/26/2017        Yes
100107                           Cash Wells Fargo FFE Sales                        XXXXXX7806            TSA Stores, Inc.              Cash Fixture sales                                   -                       -    5/26/2017      Yes
100109                           Cash-Lease Sale Proceeds                          XXXXXX9615            TSA Stores, Inc.              Lease Sales                                          -                       -    5/26/2017      Yes
100125                           Cash Wells Fargo - Trade Payable                  XXXXXX9693            TSA Stores, Inc.              Pos. Pay A/P Trade                                   -                       -    5/26/2017      Yes
100126                           Cash Wells Fargo - Payroll                        XXXXXX9714            TSA Stores, Inc.              Pos. Pay P/R                                  (51,409.07)            (93,192.83)  5/26/2017      Yes
100161                           Depository - Wells Fargo                          XXXXXXXXX9072         The Sports Authority, Inc.    Store Depository                                     -                       -    5/26/2017      Yes
100162                           Depository - Caribe                               XXX-XX2817            TSA Caribe, Inc.              Store Depository                            4,243,831.30          4,243,831.30    5/26/2017      Yes
100171                           Depository - Wells Fargo                          XXXXXX6076            TSA Stores, Inc.              Store Depository                                     -                       -    5/26/2017      Yes
100173                           Cash Wells Fargo - Expense Payable                XXXXXX2687            TSA Stores, Inc.              Pos. Pay A/P Expense                       (1,428,905.58)        (1,430,230.74)   5/26/2017      Yes
100176                           Depository - Wells Fargo - Cash Receipts          XXXXXX1815            TSA Stores, Inc.              Corporate Deposits                                   -                       -    5/26/2017      Yes
100804                           Cash - TSA Stores Trust                           XXXXXXXXXX3607        TSA Stores, Inc.              Trust account for Property Management                -                       -    5/26/2017      Yes
                                                                                                                                                                                                                                                 Case 16-10527-MFW




(1) Timing differences between bank and ledger balances are due to i) outstanding checks not yet funded and ii) deposits-in-transit.

(2) Ledger Balance- Before reclassification of outstanding checks to liabilities for financial statement purposes

(3) The Pay By Scan Escrow account is now being used solely as a Utility Adequate Assurance account.
                                                                                                                                                                                                                                                 Doc 4318
                                                                                                                                                                                                                                                 Filed 11/02/18
                                                                                                                                                                                                                                                 Page 13 of 14




                                                                                                                                         13
                    Case 16-10527-MFW                  Doc 4318          Filed 11/02/18           Page 14 of 14


TSAWD HOLDINGS, INC., et al.
DEBTORS AND DEBTORS IN POSSESSION
Questionnaire

                                                                                                              Yes       No
1. Have any assets been sold or transferred outside the normal course of business this reporting period?
If yes, provide an explanation below.                                                                                    X

2. Have any funds been disbursed from any account other than a debtor in possession account this
reporting period? If yes, provide an explanation below.                                                                  X

3. Have all post-petition tax returns been filed timely? If no, provide an explanation below.
                                                                                                               X


4. Are workers compensation, general liability, and other necessary insurance coverages in effect? If
no, provide an explanation below.                                                                              X

5. Has any bank account been opened during the reporting period? If yes, provide documentation
identifying the opened account(s). If an investment has been opened provide the required documentation
                                                                                                                         X
pursuant to the Delaware Local Rule 4001-3.

          Account Name                            Purpose                      Business         Acct Number Bank Name   Date




                                                                    14
